Exhibit 10.1

 

 

EXECUTION VERSION

 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

4.75% Convertible Senior Notes Due 2023

 

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of November 20, 2007 by and between The Interpublic Group of Companies, Inc.,
a Delaware corporation (the “Company”), and UBS Securities LLC, as the dealer
manager (the “Dealer Manager”), in connection with an offer by the Company of up
to $200 million aggregate principal amount of its 4.75% Convertible Senior Notes
due 2023 (the “ New Notes”) to certain holders of the Company’s 4.50%
Convertible Senior Notes due 2023 (the “Existing Notes”) in exchange
transactions exempt from the registration requirements of the Securities Act,
pursuant to the Dealer Manager Agreement, dated as of November 14, 2007, between
the Company and the Dealer Manager (the “Dealer Manager Agreement”). The New
Notes are issued pursuant to an indenture, dated as of November 15, 2006,
between the Company and The Bank of New York, as trustee (the “Trustee”), as
amended and supplemented by a second supplemental indenture thereto, dated as of
November 20, 2007 (the “Indenture”). In order to induce the Dealer Manager to
enter into the Dealer Manager Agreement, the Company has agreed to provide the
registration rights set forth in this Agreement. The execution of this Agreement
is a condition to the closing under the Dealer Manager Agreement.

 

1.

Certain Definitions.

For purposes of this Registration Rights Agreement, the following terms shall
have the following meanings:

 



(a)   “Additional Amounts” has the meaning assigned thereto in Section 2(d).

(b)   “Additional Amounts Payment Date” has the meaning assigned thereto in
Section 2(d).

(c)   “Affiliate” shall have the meaning specified in Rule 405 under the
Securities Act and the terms “controlling” and “controlled” shall have meanings
correlative thereto.

(d)   “Agreement” has the meaning specified in the first paragraph of this
Agreement.

(e)   “Applicable Conversion Price” means, as of any date of determination,
$1,000 divided by the Conversion Rate in effect as of such date of
determination.

(f)   “Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday
that is not a day on which banking institutions in The City of New York are
authorized or obligated by law or executive order to close.



 

 

 

 

 

 

--------------------------------------------------------------------------------



 

(g)   “Commission” means the Securities and Exchange Commission, or any other
federal agency at the time administering the Exchange Act or the Securities Act,
whichever is the relevant statute for the particular purpose.

(h)   “Company” has the meaning specified in the first paragraph of this
Agreement.

(i)    “Conversion Rate” shall have the meaning assigned such term in the
Indenture.

(j)    “Dealer Manager” has the meaning specified in the first paragraph of this
Agreement.

(k)   “Dealer Manager Agreement” has the meaning specified in the first
paragraph of this Agreement.

(l)     “Deferral Notice” has the meaning assigned thereto in Section 3(b).

(m)   “Deferral Period” has the meaning assigned thereto in Section 3(b).

(n)   “Effective Period” has the meaning assigned thereto in Section 2(a).

(o)   “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(p)   “Exchange Date” means the date on which the New Notes are initially
issued.



(q)   “Exempted Exchange Material” has the meaning specified in the Dealer
Manager Agreement.

(r)    “Exempted Exchanges” has the meaning specified in the Dealer Manager
Agreement.

(s)   “Existing Notes” has the meaning specified in the first paragraph of this
Agreement.

(t)   “Filing Deadline” has the meaning assigned thereto in Section 2(a).

(u)   “FINRA” shall mean the Financial Industry Regulatory Authority.

(v)   “FINRA Rules” shall mean the Conduct Rules and the By-Laws of the
Financial Industry Regulatory Authority.




(w)   “Holder” means each holder, from time to time, of Registrable Securities.



(x)   “Indenture” has the meaning specified in the first paragraph of this
Agreement.

(y)   “Losses” has the meaning assigned thereto in Section 6(d).



 

 

2

 

 

 

--------------------------------------------------------------------------------



 

(z)   “Material Event” has the meaning assigned thereto in Section 3(a)(iv).

(aa)        “Majority Holders” shall mean, on any date, holders of the majority
of the Shares constituting Registrable Securities; for the purposes of this
definition, Holders of Notes constituting Registrable Securities shall be deemed
to be the Holders of the number of Shares into which such Notes are or would be
convertible as of such date.

(bb)       “New Notes” has the meaning specified in the first paragraph of this
Agreement.

(cc)        “Notice and Questionnaire” means a written notice delivered to the
Company containing substantially the information called for by the Form of
Selling Securityholder Notice and Questionnaire attached as Annex A to the
Offering Memorandum.

(dd)       “Notice Holder” means, on any date, any Holder that has delivered a
Notice and Questionnaire to the Company on or prior to such date.

(ee)        “Offering Memorandum” means the Offering Memorandum dated
November 15, 2007.

(ff)         “Person” means a corporation, association, partnership,
organization, business, individual, government or political subdivision thereof
or governmental agency.

(gg)       “Prospectus” means the prospectus included in any Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A or Rule 430B under the
Securities Act), as amended or supplemented by any amendment or prospectus
supplement, including post-effective amendments, and all materials incorporated
by reference or explicitly deemed to be incorporated by reference in such
Prospectus.

(hh)       “Registrable Securities” means the Securities; provided, however,
that such Securities shall cease to be Registrable Securities when (i) in the
circumstances contemplated by Section 2(a), a registration statement registering
such Securities under the Securities Act has been declared or becomes effective
and such Securities have been sold or otherwise transferred by the Holder
thereof pursuant to such effective registration statement; (ii) such Securities
are sold pursuant to Rule 144 under circumstances in which any legend borne by
such Securities relating to restrictions on transferability thereof, under the
Securities Act or otherwise, is removed; (iii) such Securities are eligible to
be sold pursuant to Rule 144(k) or any successor provision thereto or any other
provision that the Commission may promulgate that would permit a Holder who is
not an Affiliate to resell the Securities without any restrictions on
transferability; or (iv) such Securities shall cease to be outstanding
(including, in the case of the New Notes, upon conversion into Shares).

(ii)       “Registration Default” has the meaning assigned thereto in Section
2(d).



 

 

3

 

 

 

--------------------------------------------------------------------------------



 



(jj)       “Registration Expenses” has the meaning assigned thereto in Section
5.

(kk)     “Rule 144,” “Rule 405,” “Rule 415” and “Rule 462(e)” means, in each
case, such rule as promulgated under the Securities Act.

(ll)        “Securities” means, collectively, the New Notes and the Shares.



(mm)   “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(nn)       “Shares” means the shares of common stock of the Company, par value
$0.10 per share, into which the New Notes are convertible or that have been
issued upon any conversion from New Notes into common stock of the Company.

(oo)       “Shelf Registration Statement” means the shelf registration statement
referred to in Section 2(a), as amended or supplemented by any amendment or
supplement, including post-effective amendments, and all materials incorporated
by reference or explicitly deemed to be incorporated by reference in such Shelf
Registration Statement.

(pp)       “Trust Indenture Act” means the Trust Indenture Act of 1939, or any
successor thereto, and the rules, regulations and forms promulgated thereunder,
all as the same shall be amended from time to time.

(qq)       “Trustee” shall have the meaning assigned such term in the Indenture.



Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Agreement,
and the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision. Unless the context otherwise requires, any reference to a
statute, rule or regulation refers to the same (including any successor statute,
rule or regulation thereto) as it may be amended from time to time.

 

 

2.

Registration Under the Securities Act.

(a)   The Company agrees to file under the Securities Act as promptly as
practicable but in any event no later than 120 days after the Exchange Date (the
“Filing Deadline”) a shelf registration statement providing for the registration
of, and the sale on a continuous or delayed basis by the Holders of, all of the
Registrable Securities, pursuant to Rule 415 or any similar rule that may be
adopted by the Commission. In the event the Shelf Registration Statement is not
automatically effective at the time of its filing pursuant to Rule 462(e), the
Company agrees to use its reasonable efforts to cause the Shelf Registration
Statement to become or be declared effective within 120 days after the Filing
Deadline and to keep such Shelf Registration Statement continuously effective
until the earlier of (i) the date that is two years after the filing of the
Shelf Registration Statement or (ii) such time as all of the Securities cease to
be Registrable Securities (the “Effective Period”). None of the Company’s
securityholders (other than Holders of

 

 

4

 

 

 

--------------------------------------------------------------------------------



 

Registrable Securities) shall have the right to include any of the Company’s
securities in the Shelf Registration Statement.

(b)   The Company further agrees that it shall cause the Shelf Registration
Statement and the related Prospectus and any amendment or supplement thereto, as
of the effective date of the Shelf Registration Statement or such amendment or
supplement, (i) to comply in all material respects with the applicable
requirements of the Securities Act; and (ii) not to contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein (in the case of the
Prospectus, in the light of the circumstances under which they were made) not
misleading, and the Company agrees to furnish to the Holders of the Registrable
Securities copies of any supplement or amendment prior to its being used or
promptly following its filing with the Commission. If the Shelf Registration
Statement, as amended or supplemented from time to time, ceases to be effective
for any reason at any time during the Effective Period (other than because all
Registrable Securities registered thereunder shall have been sold pursuant
thereto or shall have otherwise ceased to be Registrable Securities), the
Company shall use its reasonable best efforts to obtain the prompt withdrawal of
any order suspending the effectiveness thereof.

(c)   Each Holder of Registrable Securities agrees that if such Holder wishes to
sell Registrable Securities pursuant to the Shelf Registration Statement and
related Prospectus, it will do so only in accordance with this Section 2(c) and
Section 3(b). The Company shall notify The Depository Trust Company and all
Notice Holders of the filing and effectiveness of the Shelf Registration
Statement. In order to be named as a selling securityholder in the Prospectus at
the time of effectiveness, each Holder of Registrable Securities wishing to sell
Registrable Securities pursuant to the Shelf Registration Statement and related
Prospectus agrees to deliver a Notice and Questionnaire, together with such
other information as the Company may reasonably request, to the Company at least
five (5) Business Days prior to the effectiveness of the Shelf Registration
Statement. From and after the date the Shelf Registration Statement becomes or
is declared effective, each Holder of Registrable Securities wishing to sell
Registrable Securities pursuant to the Shelf Registration Statement and related
Prospectus agrees to deliver a Notice and Questionnaire to the Company prior to
any intended distribution of Registrable Securities under the Shelf Registration
Statement. From and after the date the Shelf Registration Statement becomes or
is declared effective, the Company shall, as promptly as is practicable and
commercially reasonable after the date a Notice and Questionnaire is delivered
(i) if required by applicable law, file with the Commission a post-effective
amendment to the Shelf Registration Statement or prepare and, if required by
applicable law, file a supplement to the related Prospectus or a supplement or
amendment to any document incorporated therein by reference or file any other
required document so that the Holder delivering such Notice and Questionnaire is
named as a selling security holder in the Shelf Registration Statement and the
related Prospectus in such a manner as to permit such Holder to comply with
applicable prospectus delivery requirements and, if the Company shall file a
post-effective amendment to the Shelf Registration Statement, use its reasonable
best efforts to cause such post-effective amendment to become or be declared
effective under the Securities Act as promptly as is practicable; (ii) provide
such Notice Holder copies of any documents filed pursuant to Section 2(c)(i);
and (iii) notify

 

 

5

 

 

 

--------------------------------------------------------------------------------



 

such Notice Holder as promptly as practicable after the effectiveness under the
Securities Act of any post-effective amendment or any amendment or supplement to
the Prospectus, each filed pursuant to Section 2(c)(i); provided, however, that
with respect to clause (i) above, the Company will not be obligated to file more
than one such post-effective amendment to the Shelf Registration Statement or
supplement to the related Prospectus in any 30-day period; provided further,
that if such Notice and Questionnaire is delivered during a Deferral Period, the
Company shall so inform the Notice Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Deferral Period in accordance with Section
3(b). Notwithstanding anything contained herein to the contrary, the Company
shall be under no obligation to name any Holder that is not a Notice Holder as a
selling securityholder in any Shelf Registration Statement or related
Prospectus; provided, however, that any Holder that becomes a Notice Holder
pursuant to the provisions of this Section 2(c) (whether or not such Holder was
a Notice Holder at the time the Shelf Registration Statement became or was
declared effective) shall be named as a selling securityholder in the Shelf
Registration Statement or related Prospectus in accordance with the requirements
of this Section 2(c).

(d)   If any of the following events (any such event a “Registration Default”)
shall occur, then liquidated damages (the “Additional Amounts”) shall become
payable to Holders in respect of the Securities as follows:

(i)           if the Shelf Registration Statement is not filed with the
Commission within 120 days following the Exchange Date, then commencing on the
121st day after the Exchange Date, Additional Amounts shall accrue on the
principal amount of the outstanding New Notes that are Registrable Securities
and on the Applicable Conversion Price of any outstanding Shares that are
Registrable Securities at a rate of 0.25% per annum for the first 30 days
following such 121st day and at a rate of 0.50% per annum thereafter; or

(ii)          if the Shelf Registration Statement is not declared effective by
the Commission within 120 days following the Filing Deadline (if not
automatically effective), then commencing on the 121st day after the Filing
Deadline, Additional Amounts shall accrue on the principal amount of the
outstanding New Notes that are Registrable Securities and on the Applicable
Conversion Price of any outstanding Shares that are Registrable Securities at a
rate of 0.25% per annum for the first 30 days following such 121st day and at a
rate of 0.50% per annum thereafter; or

(iii)        if the Shelf Registration Statement has become or been declared
effective but such Shelf Registration Statement ceases to be effective at any
time during the Effective Period (other than pursuant to Section 3(b) hereof),
then commencing on the day such Shelf Registration Statement ceases to be
effective, Additional Amounts shall accrue on the principal amount of the
outstanding New Notes that are Registrable Securities and on the Applicable
Conversion Price of any outstanding Shares that are Registrable Securities at a
rate of 0.25% per

 

 

6

 

 

 

--------------------------------------------------------------------------------



 

annum for the first 30 days following such date on which the Shelf Registration
Statement ceases to be effective and at a rate of 0.50% per annum thereafter; or

(iv)         if the aggregate duration of Deferral Periods in any period exceeds
the number of days permitted in respect of such period pursuant to Section 3(b)
hereof, then commencing on the day the aggregate duration of Deferral Periods in
any period exceeds the number of days permitted in respect of such period (and
again on the first day of any subsequent Deferral Period during such period),
Additional Amounts shall accrue on the principal amount of the outstanding Notes
that are Registrable Securities and on the Applicable Conversion Price of any
outstanding Shares that are Registrable Securities at a rate of 0.25% per annum
for the first 30 days and at a rate of 0.50% per annum thereafter;

provided, however, that the Additional Amounts rate on the Securities shall not
exceed in the aggregate 0.50% per annum and shall not be payable under more than
one clause above for any given period of time, except that if Additional Amounts
would be payable under more than one clause above, but at a rate of 0.25% per
annum under one clause and at a rate of 0.50% per annum under the other, then
the Additional Amounts rate shall be the higher rate of 0.50% per annum;
provided further, however, that (1) upon the filing of the Shelf Registration
Statement (in the case of clause (i) above), (2) upon the effectiveness of the
Shelf Registration Statement (in the case of clause (ii) above), (3) upon the
effectiveness of the Shelf Registration Statement which had ceased to remain
effective (in the case of clause (iii) above), (4) upon the termination of the
Deferral Period that caused the limit on the aggregate duration of Deferral
Periods in a period set forth in Section 3(b) to be exceeded (in the case of
clause (iv) above) or (5) upon the termination of certain transfer restrictions
on the Securities as a result of the application of Rule 144(k) or any successor
provision, Additional Amounts on the Securities as a result of such clause, as
the case may be, shall cease to accrue.

 

Additional Amounts on the Securities, if any, will be payable in cash on March
15 and September 15 of each year (the “Additional Amounts Payment Date”) to
holders of record of outstanding Registrable Securities on each preceding March
1 and September 1. The date of determination of the Applicable Conversion Price
of any outstanding Shares that are Registrable Securities shall be the Business
Day immediately preceding the Additional Amounts Payment Date; provided that,
any Additional Amounts accrued with respect to any New Notes or portion thereof
called for redemption on a redemption date or converted into Shares on a
conversion date prior to the Registration Default shall, in any such event, be
paid instead to the Holder who submitted such New Notes or portion thereof for
redemption or conversion on the applicable redemption date or conversion date,
as the case may be, on such date (or promptly following the conversion date, in
the case of conversion). Following the cure of all Registration Defaults
requiring the payment of Additional Amounts by the Company to the Holders of
Registrable Securities pursuant to this Section, the accrual of Additional
Amounts will cease (without in any way limiting the effect of any subsequent
Registration Default requiring the payment of Additional Amounts by the
Company).

 

 

7

 

 

 

--------------------------------------------------------------------------------



 

The Trustee shall be entitled, on behalf of Holders of Securities, to seek any
available remedy for the enforcement of this Agreement, including for the
payment of any Additional Amounts. Notwithstanding the foregoing, the parties
agree that the sole monetary damages payable for a violation of the terms of
this Agreement with respect to which liquidated damages are expressly provided
shall be as set forth in this Section 2(d). Nothing shall preclude a Notice
Holder or Holder of Registrable Securities from pursuing or obtaining specific
performance or other equitable relief with respect to this Agreement.

 

 

3.

Registration Procedures.

The following provisions shall apply to the Shelf Registration Statement filed
pursuant to Section 2:

 

 

(a)

The Company shall:

(i)           prepare and file with the Commission a registration statement with
respect to the shelf registration on any form which may be utilized by the
Company and which shall permit the disposition of the Registrable Securities in
accordance with the intended method or methods thereof, as specified in writing
by the Holders of the Registrable Securities, and use its reasonable efforts to
cause such registration statement to become effective in accordance with Section
2(a) above;

(ii)          before filing any Shelf Registration Statement or Prospectus or
any amendments or supplements thereto with the Commission, furnish to the Dealer
Manager copies of all such documents proposed to be filed and use reasonable
efforts to reflect in each such document when so filed with the Commission such
comments as the Dealer Manager reasonably shall propose within three (3)
Business Days of the delivery of such copies to the Dealer Manager;

(iii)        use its reasonable efforts to prepare and file with the Commission
such amendments and post-effective amendments to the Shelf Registration
Statement and file with the Commission any other required document as may be
necessary to keep such Shelf Registration Statement continuously effective until
the expiration of the Effective Period; cause the related Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act; and comply with the provisions of the Securities Act applicable
to it with respect to the disposition of all Securities covered by such Shelf
Registration Statement during the Effective Period in accordance with the
intended methods of disposition by the sellers thereof set forth in such Shelf
Registration Statement as so amended or such Prospectus as so supplemented;

(iv)         promptly notify the Notice Holders of Registrable Securities (A)
when such Shelf Registration Statement or the Prospectus included therein or any
amendment or supplement to the Prospectus or post-effective amendment has been
filed with the Commission, and, with respect to such Shelf Registration

 

 

8

 

 

 

--------------------------------------------------------------------------------



 

Statement or any post-effective amendment, when the same has become effective,
(B) of any request, following the effectiveness of the Shelf Registration
Statement, by the Commission or any other Federal or state governmental
authority for amendments or supplements to the Shelf Registration Statement or
related Prospectus or for additional information, (C) of the issuance by the
Commission of any stop order suspending the effectiveness of such Shelf
Registration Statement or the initiation or written threat of any proceedings
for that purpose, (D) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Registrable Securities for
sale in any jurisdiction or the initiation or written threat of any proceeding
for such purpose, (E) of the occurrence of (but not the nature of or details
concerning) any event or the existence of any fact (a “Material Event”) as a
result of which any Shelf Registration Statement shall contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any Prospectus shall contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided, however, that no notice by the Company shall be
required pursuant to this clause (E) in the event that the Company either
promptly files a Prospectus supplement to update the Prospectus or a Form 8-K or
other appropriate Exchange Act report that is incorporated by reference into the
Shelf Registration Statement, which, in either case, contains the requisite
information with respect to such Material Event that results in such Shelf
Registration Statement no longer containing any untrue statement of material
fact or omitting to state a material fact necessary to make the statements
contained therein not misleading), (F) of the determination by the Company that
a post-effective amendment to the Shelf Registration Statement will be filed
with the Commission, which notice may, at the discretion of the Company (or as
required pursuant to Section 3(b)), state that it constitutes a Deferral Notice,
in which event the provisions of Section 3(b) shall apply or (G) at any time
when a Prospectus is required to be delivered under the Securities Act, that the
Shelf Registration Statement, Prospectus, amendment or supplement or
post-effective amendment does not conform in all material respects to the
applicable requirements of the Securities Act and the Trust Indenture Act and
the rules and regulations of the Commission thereunder;

(v)          prior to any public offering of the Registrable Securities pursuant
to the Shelf Registration Statement, use reasonable efforts to register or
qualify or cooperate with the Notice Holders in connection with the registration
or qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions within the United States as any Notice Holder reasonably
requests in writing (which request may be included in the Notice and
Questionnaire); prior to any public offering of the Registrable Securities
pursuant to the Shelf Registration Statement, use its reasonable efforts to keep
each such registration or qualification (or exemption therefrom) effective
during the Effective Period in connection with such Notice Holder’s offer and
sale of

 

 

9

 

 

 

--------------------------------------------------------------------------------



 

Registrable Securities pursuant to such registration or qualification (or
exemption therefrom) and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of such Registrable
Securities in the manner set forth in the Shelf Registration Statement and the
related Prospectus; provided, that the Company will not be required to (i)
qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not otherwise be required to qualify but for this
Agreement or (ii) take any action that would subject it to general service of
process in suits or to taxation in any such jurisdiction where it is not then so
subject;

(vi)         use its reasonable best efforts to prevent the issuance of, and if
issued, to obtain the withdrawal of, any order suspending the effectiveness of
the Shelf Registration Statement or any post-effective amendment thereto, and to
lift any suspension of the qualification of any of the Registrable Securities
for sale in any jurisdiction in which they have been qualified for sale, in each
case at the earliest practicable date;

(vii)       upon reasonable notice, for a reasonable period prior to the filing
of the Shelf Registration Statement, and throughout the Effective Period, make
available at reasonable times at the Company’s principal place of business or
such other reasonable place for inspection by a representative appointed by the
Notice Holders in connection with an underwritten offering (or any underwriter,
placement agent or counsel acting on their behalf), who shall certify to the
Company that they have a current intention to sell their Registrable Securities
pursuant to the Shelf Registration Statement, such financial and other
information and books and records of the Company, and cause the officers,
directors, employees and independent certified public accountants of the Company
to respond to such inquiries, as shall be reasonably necessary, in the judgment
of the counsel to such Notice Holders, to conduct a reasonable “due diligence”
investigation; provided, however, that each such representative appointed by the
Notice Holders in connection with an underwritten offering shall be required to
maintain in confidence and not to disclose to any other Person any information
or records reasonably designated by the Company in writing as being
confidential, until such time as (A) such information becomes a matter of public
record (whether by virtue of its inclusion in the Shelf Registration Statement
or otherwise) or (B) such Person shall be required so to disclose such
information pursuant to a subpoena or order of any court or other governmental
agency or body having jurisdiction over the matter (subject to the requirements
of such order, and only after such Person shall have given the Company prompt
prior written notice of such requirement and the opportunity to contest the same
or seek an appropriate protective order);

(viii)      if reasonably requested by the Dealer Manager or any Notice Holder,
promptly incorporate in a Prospectus supplement or post-effective amendment to
the Shelf Registration Statement such information as the Dealer Manager or such
Notice Holder shall, on the basis of a written opinion of nationally-recognized
counsel experienced in such matters, determine to be

 

 

10

 

 

 

--------------------------------------------------------------------------------



 

required to be included therein by applicable law and make any required filings
of such Prospectus supplement or such post-effective amendment; provided that
the Company shall not be required to take any actions under this Section
3(a)(viii) that are not, in the reasonable opinion of counsel for the Company,
in compliance with applicable law;

(ix)         promptly furnish to each Notice Holder and the Dealer Manager, upon
their request and without charge, at least one (1) conformed copy of the Shelf
Registration Statement and any amendments thereto, including financial
statements but excluding schedules, all documents incorporated or deemed to be
incorporated therein by reference and all exhibits (unless requested in writing
to the Company by such Notice Holder or the Dealer Manager, as the case may be);
and

(x)          during the Effective Period, deliver to each Notice Holder in
connection with any sale of Registrable Securities pursuant to the Shelf
Registration Statement, without charge, as many copies of the Prospectus
relating to such Registrable Securities (including each preliminary prospectus)
and any amendment or supplement thereto as such Notice Holder may reasonably
request; and the Company hereby consents (except during such periods that a
Deferral Notice is outstanding and has not been revoked) to the use of such
Prospectus or each amendment or supplement thereto by each Notice Holder in
connection with any offering and sale of the Registrable Securities covered by
such Prospectus or any amendment or supplement thereto in the manner set forth
therein.

(b)   Upon (A) the issuance by the Commission of a stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of
proceedings with respect to the Shelf Registration Statement under Section 8(d)
or 8(e) of the Securities Act, (B) the occurrence of any event or the existence
of any Material Event as a result of which the Shelf Registration Statement
shall contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any Prospectus shall contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or (C) the occurrence or existence
of any corporate development that, in the discretion of the Company, makes it
appropriate to suspend the availability of the Shelf Registration Statement and
the related Prospectus, the Company will (i) in the case of clause (B) above,
subject to the third sentence of this provision, as promptly as practicable
prepare and file a post-effective amendment to such Shelf Registration Statement
or a supplement to the related Prospectus or any document incorporated therein
by reference or file any other required document that would be incorporated by
reference into such Shelf Registration Statement and Prospectus so that such
Shelf Registration Statement does not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and such Prospectus
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which

 

 

11

 

 

 

--------------------------------------------------------------------------------



 

they were made, not misleading, as thereafter delivered to the purchasers of the
Registrable Securities being sold thereunder, and, in the case of a
post-effective amendment to the Shelf Registration Statement, subject to the
third sentence of this provision, use reasonable efforts to cause it to become
or be declared effective as promptly as is practicable, and (ii) give notice to
the Notice Holders that the availability of the Shelf Registration Statement is
suspended (a “Deferral Notice”). Upon receipt of any Deferral Notice, each
Notice Holder agrees not to sell any Registrable Securities pursuant to the
Shelf Registration Statement until such Notice Holder’s receipt of copies of the
supplemented or amended Prospectus provided for in clause (i) above, or until it
is advised in writing by the Company that the Prospectus may be used, and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such Prospectus. The Company will use its
reasonable best efforts to ensure that the use of the Prospectus may be resumed
(x) in the case of clause (A) above, as promptly as practicable, (y) in the case
of clause (B) above, as soon as, in the sole judgment of the Company, public
disclosure of such Material Event would not be prejudicial to or contrary to the
interests of the Company or, if necessary to avoid unreasonable burden or
expense, as soon as practicable thereafter and (z) in the case of clause (C)
above, as soon as, in the discretion of the Company, such suspension is no
longer appropriate; provided that the period during which the availability of
the Shelf Registration Statement and any Prospectus is suspended (the “Deferral
Period”), without the Company incurring any obligation to pay liquidated damages
pursuant to Section 2(d), shall not exceed one hundred and twenty (120) days in
the aggregate in any twelve (12) month period.

(c)   Each Holder of Registrable Securities agrees that upon receipt of any
Deferral Notice from the Company, such Holder shall forthwith discontinue (and
cause any placement or sales agent or underwriters acting on their behalf to
discontinue) the disposition of Registrable Securities pursuant to the
registration statement applicable to such Registrable Securities until such
Holder (i) shall have received copies of such amended or supplemented Prospectus
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies, then in
such Holder’s possession of the Prospectus covering such Registrable Securities
at the time of receipt of such notice or (ii) shall have received notice from
the Company that the disposition of Registrable Securities pursuant to the Shelf
Registration Statement may continue.

(d)   The Company may require each Holder of Registrable Securities as to which
any registration pursuant to Section 2(a) is being effected to furnish to the
Company such information regarding such Holder and such Holder’s intended method
of distribution of such Registrable Securities as the Company may from time to
time reasonably request in writing, but only to the extent that such information
is required in order to comply with the Securities Act. Each such Holder agrees
to notify the Company as promptly as practicable of any inaccuracy or change in
information previously furnished by such Holder to the Company or of the
occurrence of any event in either case as a result of which any Prospectus
relating to such registration contains or would contain an untrue statement of a
material fact regarding such Holder or such Holder’s intended method of
disposition of such Registrable Securities or omits to state any material fact
regarding

 

 

12

 

 

 

--------------------------------------------------------------------------------



 

such Holder or such Holder’s intended method of disposition of such Registrable
Securities required to be stated therein or necessary to make the statements
therein not misleading, and promptly to furnish to the Company any additional
information required to correct and update any previously furnished information
or required so that such Prospectus shall not contain, with respect to such
Holder or the disposition of such Registrable Securities, an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading.

(e)   The Company shall comply with all applicable rules and regulations of the
Commission and make generally available to its securityholders earning
statements (which need not be audited) satisfying the provisions of Section
11(a) of the Securities Act and Rule 158 thereunder (or any similar rule
promulgated under the Securities Act) no later than 45 days after the end of any
12-month period (or 90 days after the end of any 12-month period if such period
is a fiscal year) commencing on the first day of the first fiscal quarter of the
Company commencing after the effective date of the Shelf Registration Statement,
which statements shall cover said 12-month periods.

(f)    The Company shall provide a CUSIP number for all Registrable Securities
covered by the Shelf Registration Statement not later than the effective date of
such Shelf Registration Statement and provide the Trustee for the New Notes and
the transfer agent for the Shares with printed certificates for the Registrable
Securities that are in a form eligible for deposit with The Depository Trust
Company.

(g)   The Company shall use its reasonable efforts to provide such information
as is required for any filings required to be made with the FINRA.

(h)   Until the expiration of two years after the Exchange Date or such other
period as the Commission may promulgate that would change the period of
restrictions on transferability pursuant to Rule 144 or any similar or successor
provision, the Company will not, and will not permit any of its “affiliates” (as
defined in Rule 144) to, resell any of the Securities that have been reacquired
by any of them except pursuant to an effective registration statement under the
Securities Act.

(i)    The Company shall cause the Indenture to be qualified under the Trust
Indenture Act in a timely manner.

(j)    The Company shall enter into such customary agreements and take all such
other necessary and lawful actions in connection therewith (including those
requested by the Majority Holders of the Registrable Securities being sold) in
order to expedite or facilitate disposition of such Registrable Securities.

 

4.

Holder’s Obligations.

Each Holder agrees, by acquisition of the Registrable Securities, that no Holder
of Registrable Securities shall be entitled to sell any of such Registrable
Securities pursuant to the Shelf Registration Statement or to receive a
Prospectus relating thereto, unless such Holder has furnished the Company with a
Notice and Questionnaire as required pursuant to Section 2(c)

 

 

13

 

 

 

--------------------------------------------------------------------------------



 

hereof (including the information required to be included in such Notice and
Questionnaire) and the information set forth in the next sentence. Each Notice
Holder agrees promptly to furnish to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Notice Holder not misleading and any other information regarding such
Notice Holder and the distribution of such Registrable Securities as may be
required to be disclosed in the Shelf Registration Statement under applicable
law or pursuant to Commission comments. Each Holder further agrees not to sell
any Registrable Securities pursuant to the Shelf Registration Statement without
complying with applicable prospectus delivery requirements, and, following
termination of the Effective Period, to notify the Company, within 10 business
days of a request by the Company, of the amount of Registrable Securities sold
pursuant to the Shelf Registration Statement and, in the absence of a response,
the Company may assume that all of the Holder’s Registrable Securities were so
sold.

 

 

5.

Registration Expenses.

The Company agrees to bear and to pay or cause to be paid promptly upon request
being made therefor all expenses incident to the Company’s performance of or
compliance with this Agreement, including (a) all Commission and any FINRA
registration and filing fees and expenses, (b) all fees and expenses in
connection with the qualification of the Securities for offering and sale under
the State securities and Blue Sky laws referred to in Section 3(a)(v) hereof,
including reasonable fees and disbursements of one counsel for the placement
agent or underwriters, if any, in connection with such qualifications, (c) all
expenses relating to the preparation, printing, distribution and reproduction of
the Shelf Registration Statement, the related Prospectus, each amendment or
supplement to each of the foregoing, the certificates representing the
Securities and all other documents relating hereto, (d) fees and expenses of the
Trustee under the Indenture, any escrow agent or custodian, and of the registrar
and transfer agent for the Shares, (e) fees, disbursements and expenses of
counsel and independent certified public accountants of the Company (including
the expenses of any opinions or “comfort” letters required by or incident to
such performance and compliance) and (f) reasonable fees, disbursements and
expenses of one counsel for the Holders of Registrable Securities retained in
connection with the Shelf Registration Statement, as selected by the Company
(unless reasonably objected to by the Majority Holders of the Registrable
Securities being registered, in which case the Majority Holders shall select
such counsel for the Holders), and fees, expenses and disbursements of any other
Persons, including special experts, retained by the Company in connection with
such registration (collectively, the “Registration Expenses”). To the extent
that any Registration Expenses are incurred, assumed or paid by any Holder of
Registrable Securities or any placement agent therefor or underwriter thereof,
the Company shall reimburse such Person for the full amount of the Registration
Expenses so incurred, assumed or paid promptly after receipt of a documented
request therefor. Notwithstanding the foregoing, the Holders of the Registrable
Securities being registered shall pay all placement agent fees and commissions
and underwriting discounts and commissions attributable to the sale of such
Registrable Securities and the fees and disbursements of any counsel or other
advisors or experts retained by such Holders (severally or jointly), other than
the counsel and experts specifically referred to above.

 

 

14

 

 

 

--------------------------------------------------------------------------------



 

 

6.

Indemnification and Contribution.

(a)   The Company agrees to indemnify and hold harmless each Holder of
Securities covered by any Shelf Registration Statement, the directors, officers,
employees, Affiliates and agents of each such Holder and each Person who
controls any such Holder within the meaning of either the Securities Act or the
Exchange Act against any and all losses, claims, damages or liabilities, joint
or several, to which they or any of them may become subject under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the Shelf
Registration Statement as originally filed or in any amendment thereof, or in
any preliminary Prospectus or the Prospectus, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading (in the case of any
preliminary Prospectus or the Prospectus, in the light of the circumstances
under which they were made), and agrees to reimburse each such indemnified
party, as incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information relating to the party claiming
indemnification furnished to the Company by or on behalf of the party claiming
indemnification specifically for inclusion therein. This indemnity agreement
shall be in addition to any liability that the Company may otherwise have.

The Company also agrees to indemnify as provided in this Section 6(a) or
contribute as provided in Section 6(d) hereof to Losses of each underwriter, if
any, of Securities registered under the Shelf Registration Statement, its
directors, officers, employees, Affiliates or agents and each Person who
controls such underwriter on substantially the same basis as that of the
indemnification of the selling Holders provided in this paragraph (a) and shall,
if requested by any Holder, enter into an underwriting agreement reflecting such
agreement.

(b)   Each Holder of Securities covered by the Shelf Registration Statement
severally and not jointly agrees to indemnify and hold harmless the Company,
each of its directors, each of its officers who signs the Shelf Registration
Statement and each Person who controls the Company within the meaning of either
the Securities Act or the Exchange Act, to the same extent as the foregoing
indemnity from the Company to each such Holder, but only with reference to
written information relating to such Holder furnished to the Company by or on
behalf of such Holder specifically for inclusion in the documents referred to in
the foregoing indemnity. This indemnity agreement will be in addition to any
liability which any such Holder may otherwise have.

(c)   Promptly after receipt by an indemnified party under this Section 6 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect

 

 

15

 

 

 

--------------------------------------------------------------------------------



 

thereof is to be made against the indemnifying party under this Section 6,
notify the indemnifying party in writing of the commencement thereof; but the
failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above. The indemnifying party shall be entitled to appoint counsel (including
local counsel) of the indemnifying party’s choice at the indemnifying party’s
expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding.

(d)   In the event that the indemnity provided in paragraph (a) or (b) of this
Section 6 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party shall have a joint
and several obligation to contribute to the aggregate losses, claims, damages
and liabilities (including legal or other expenses reasonably incurred in
connection with investigating or defending such loss, claim, liability, damage
or action) (collectively “Losses”) to which such indemnified party may be
subject in such proportion as is appropriate to reflect the relative benefits
received by such indemnifying party, on the one hand, and such indemnified
party, on the other hand, from the Exempted Exchanges and the Shelf Registration
Statement which resulted in such Losses; provided, however, that in no case
shall any subsequent Holder of any Securities be responsible, in the aggregate,
for any amount in excess of the fees

 

 

16

 

 

 

--------------------------------------------------------------------------------



 

payable to the Dealer Manager applicable to such Security, as set forth in the
Exempted Exchange Material, nor shall any underwriter be responsible for any
amount in excess of the underwriting discount or commission applicable to the
securities purchased by such underwriter under the Shelf Registration Statement
which resulted in such Losses. If the allocation provided by the immediately
preceding sentence is unavailable for any reason, the indemnifying party and the
indemnified party shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. Benefits received
by the Company shall be deemed to be equal to the sum of (x) the aggregate
principal amount of the Existing Notes exchanged in the Exempted Exchanges
(before deducting expenses) as set forth in the Exempted Exchange Material and
(y) the total amount of Additional Amounts which the Company was not required to
pay as a result of registering the Securities covered by the Shelf Registration
Statement which resulted in such Losses. Benefits received by the Dealer Manager
shall be deemed to be equal to the aggregate amount of fees paid by the Company
in connection with the Exempted Exchanges under the Dealer Manager Agreement,
and benefits received by any other Holders shall be deemed to be equal to the
value of receiving the Securities registered under the Securities Act. Benefits
received by any underwriter shall be deemed to be equal to the total
underwriting discounts and commissions, as set forth on the cover page of the
Prospectus forming a part of the Shelf Registration Statement which resulted in
such Losses. Relative fault shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
provided by the indemnifying party, on the one hand, or by the indemnified
party, on the other hand, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The parties agree that it would not be just and
equitable if contribution were determined by pro rata allocation (even if the
Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 6,
each Person who controls a Holder within the meaning of either the Securities
Act or the Exchange Act and each director, officer, employee and agent of such
Holder shall have the same rights to contribution as such Holder, and each
Person who controls the Company within the meaning of either the Securities Act
or the Exchange Act, each officer of the Company who shall have signed the Shelf
Registration Statement and each director of the Company shall have the same
rights to contribution as the Company, subject in each case to the applicable
terms and conditions of this paragraph (d).

(e)   The provisions of this Section 6 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any of the indemnified Persons referred to in this Section 6, and
shall survive the sale by a Holder of securities covered by the Shelf
Registration Statement.

 

 

17

 

 

 

--------------------------------------------------------------------------------



 

 

7.

Rule 144.

The Company covenants to the Holders of Registrable Securities that the Company
shall use its reasonable efforts to timely file the reports required to be filed
by it under the Exchange Act or the Securities Act (including the reports under
Section 13 and 15(d) of the Exchange Act referred to in subparagraph (c)(1) of
Rule 144 adopted by the Commission under the Securities Act) and the rules and
regulations adopted by the Commission thereunder, all to the extent required
from time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitations of the exemption
provided by Rule 144 under the Securities Act, as such Rule may be amended from
time to time, or any similar or successor rule or regulation hereafter adopted
by the Commission. Upon the request of any Holder of Registrable Securities in
connection with that Holder’s sale pursuant to Rule 144, the Company shall
deliver to such Holder a written statement as to whether it has complied with
such requirements.

 

 

8.

Inconsistent Agreements.

The Company has not entered into, and agrees not to enter into, any agreement
with respect to its securities that is inconsistent with the rights granted to
the Holders herein or that otherwise conflict with the provisions hereof.

 

 

9.

Miscellaneous.

(a)   Entire Agreement; Amendments. This Agreement and the other writings
referred to herein (including the Indenture) or delivered pursuant hereto which
form a part hereof contain the entire understanding of the parties and
supersedes all prior agreements and understandings between the parties with
respect to its subject matter. This Agreement may be amended and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) only by a written instrument
duly executed by the Company and the Majority Holders of the Registrable
Securities at the time outstanding.

(b)   Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally or by courier, or
three days after being deposited in the mail (registered or certified mail,
postage prepaid, return receipt requested) as follows:

(i)           If to the Company, to it at 1114 Avenue of the Americas, 19th
Floor, New York, New York, 10036, Attention: General Counsel;

(ii)          If to the Dealer Manager, to the address set forth in the Dealer
Manager Agreement; and

(iii)        If to a Holder, to the address of such Holder set forth in the
security register, the Notice and Questionnaire or other records of the Company,

 

 

18

 

 

 

--------------------------------------------------------------------------------



 

or to such other address as the Company, the Dealer Manager or any such Holder
may have furnished to the other parties in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt.

(c)   Remedies. Nothing shall preclude a Notice Holder or Holder of Registrable
Securities from pursuing or obtaining specific performance or other equitable
relief with respect to this Agreement.

(d)   Successors. This Agreement shall be binding upon, shall inure to the
benefit of and shall be enforceable by the respective successors and assigns of
the parties hereto. In the event that any transferee of any Holder of
Registrable Securities shall acquire Registrable Securities, in any manner,
whether by gift, bequest, purchase, operation of law or otherwise, such
transferee shall, without any further writing or action of any kind, be deemed a
party hereto for all purposes and such Registrable Securities shall be held
subject to all of the terms of this Agreement, and by taking and holding such
Registrable Securities such transferee shall be entitled to receive the benefits
of, and be conclusively deemed to have agreed to be bound by and to perform, all
of the applicable terms and provisions of this Agreement.

(e)   Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Agreement or made pursuant
hereto shall remain in full force and effect regardless of any investigation (or
statement as to the results thereof) made by or on behalf of any Holder of
Registrable Securities, any director, officer or partner of such Holder, any
agent or underwriter or any director, officer or partner thereof, or any
controlling person of any of the foregoing, and shall survive delivery of and
payment for the Registrable Securities pursuant to the Exempted Exchange
Material and the transfer and registration of Registrable Securities by such
Holder.

(f)    Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF
LAW RULES OF SAID STATE.

(g)   Headings. The descriptive headings of the several Sections and paragraphs
of this Agreement are inserted for convenience only, do not constitute a part of
this Agreement and shall not affect in any way the meaning or interpretation of
this Agreement.

(h)   Counterparts. This Agreement may be executed by the parties in
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.

(i)    Severability. In the event that any one of more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of

 

 

19

 

 

 

--------------------------------------------------------------------------------



 

any such provision in every other respect and of the remaining provisions hereof
shall not be in any way impaired or affected thereby, it being intended that all
of the rights and privileges of the parties shall be enforceable to the fullest
extent permitted by law.

(j)    Securities Held by the Company, etc. Whenever the consent or approval of
Holders of a specified percentage of Securities is required hereunder,
Securities held by the Company or its Affiliates (other than subsequent Holders
of Securities if such subsequent Holders are deemed to be Affiliates solely by
reason of their holdings of such Securities) shall not be counted in determining
whether such consent or approval was given by the Holders of such required
percentage.

 

 

20

 

 

 

--------------------------------------------------------------------------------



 

Agreed to and accepted as of the date referred to above.

 

 



 

  Very truly yours,   THE INTERPUBLIC GROUP OF COMPANIES, INC.

 

By:          /s/ Nicholas J. Camera                

  Name: Nicholas J. Camera   Title: Senior Vice President, General Counsel
and Secretary



 

 

 

 

 

 

--------------------------------------------------------------------------------



 

UBS SECURITIES LLC

By:            /s/ Timothy Lu          

Name: Timothy Lu Title: Managing Director        

By:            /s/ Hu Yang              

Name: Hu Yang Title: Executive Director

 

 

 

 